IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                     August 9, 2000 Session

                   CITY OF CHATTANOOGA v. KEVIN DAVIS

                     Appeal from the Criminal Court for Hamilton County
                             No. 225103 Douglas A. Meyer, Judge

                                   FILED OCTOBER 31, 2000

                                  No. E2000-00664-COA-R3-CV




HOUSTON M. GODDARD , P.J., Concurring

                I concur in the opinion of Judge Susano because I believe he has accurately articulated
the present state of Tennessee law on the subject at hand. I also concur in the dissenting opinion of
Judge Franks, which urges the Supreme Court to accept this case if an application for permission to
appeal is requested so that a definitive and authoritative rule may be enunciated as to this significant
constitutional question.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE